Citation Nr: 9929828	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-23 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for defective hearing.



REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  



INTRODUCTION

The veteran had active military service from September 1976 
to September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
determinations, denied the veteran's claim for service 
connection for defective hearing.  He requested a hearing on 
appeal in connection with his appeal but later canceled the 
hearing.

As originally developed for appellate review, the appeal 
included the additional issue of entitlement to service 
connection for residuals of an injury to the right eye.  The 
RO subsequently reviewed this claim on June 2, 1999, and 
granted service connection for the right eye injury 
residuals.  Accordingly, that matter is now moot and will not 
be addressed by the Board.


FINDINGS OF FACT

1.  The record does not include competent evidence that the 
veteran had a hearing loss disability during active military 
service.

2.  The record does not include competent evidence that the 
veteran has a hearing loss disability at the present time.  


CONCLUSION OF LAW

The claim for service connection for defective hearing is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 
(West 1991 & Supp. 1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent audiometric testing of both ears at the 
time of examination for enlistment into military service in 
March 1976.  The pure tone thresholds at 500, 1,000, 2,000 
and 4,000 Hertz were 15, 5, 5 and 5 decibels in the right ear 
and 15, 10, 10, and 5 decibels in the left ear, respectively.  
Subsequent service medical records show that he underwent 
audiometric testing on at least 13 later occasions between 
April 1977 and April 1996 (specifically, in April 1977, July 
1977, March 1978, May 1980, May 1981, June 1981, November 
1983, October 1984, February 1990, September 1992, September 
1993, September 1994, and April 1996), on which occasions the 
pure tone thresholds in each ear recorded at 500, 1,000, 
2,000, 3,000 or 4,000 Hertz were all 15 decibels or lower.  
The findings recorded at 6,000 Hertz were as high as 85 
decibels on some of the tests.

The veteran's original claim for VA disability benefits was 
received in October 1996.  Hearing loss was one of the 
disorders for which service connection was claimed.  

In connection with this application, the veteran underwent a 
VA examination.  On an examination for "audio-ear disease," 
he related that during service his duties consisted of 
intercepting Morse code radio transmissions and that hearing 
loss was noted on physical examinations starting about two 
years after he entered the Air Force.  He stated that this 
was predominantly a high tone loss which had been persistent 
to the present time.  He had been unaware of any marked 
difficulty with discrimination or hearing.  There was no 
history of direct ear trauma or ear infections.  On 
examination, the Weber lateralized to the right ear.  The 
Rinne was positive bilaterally.  The Schwabach was decreased 
slightly when compared with the examiner, more so in the left 
ear than the right.  The examiner reviewed the results of 
audiometric testing which showed a bilateral high tone 
sensorineural hearing loss which was "quite marked".  
Speech discrimination remained quite good.  The clinical 
impression was sensorineural hearing loss, high tone, 
bilateral, with a history of acoustic trauma secondary to his 
duties intercepting radio transmissions.  

The report of audiometric testing as part of the January 1997 
examination noted that the veteran reported a significant 
history of hazardous noise exposure as a Morse systems 
operator.  The pure tone air conduction thresholds for the 
right ear were 0, 5, 10, 0 and 10 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  The thresholds 
for the left ear were 0, 5, 5, 0 and 10 decibels, 
respectively, at the same frequencies.  The speech 
recognition scores using the Maryland CNC word list were 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner commented that the veteran's hearing was essentially 
within normal limits bilaterally although there was a 
significant and moderately severe decline in hearing acuity 
at 6,000 and 8,000 Hertz bilaterally.

II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  

A number of specific disabilities enumerated in the statute 
and in VA regulations are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The United States Court of Veterans Appeals 
(redesignated on March 1, 1999, as the United States Court of 
Appeals for Veterans Claims) (Court) has held that "hearing 
loss is not . . . a chronic disease entitled to any 
presumption of service connection despite VA's practice . . . 
of treating hearing loss as entitled to a presumptive 
period."  Cromley v. Brown, 7 Vet. App. 376, 377-78 (1995).  

Claims for service connection for defective hearing are 
adjudicated in accordance with a VA regulation, 38 C.F.R. § 
3.385 (1999), which provides as follows:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. 
Brown, 9 Vet. App. 341, 343-344 (1996).  First, there must be 
competent medical evidence of 

a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

The veteran's hearing was tested extensively during service 
on numerous occasions during his 20 years of active duty.  
The pure tone thresholds recorded on theses occasions were 
all well within the limits established by the VA regulation 
defining a hearing loss disability for VA purposes.  After 
service the veteran underwent further testing at a VA 
facility and the results were essentially the same.  The 
examiner characterized his hearing acuity as essentially 
normal.  Both service records and the VA examination reports 
show a significant deterioration of hearing acuity in the 
higher frequencies, at 6,000 and 8,000 Hertz, but high 
frequency hearing loss limited to the frequencies above 1,000 
Hertz does not constitute a disability within the meaning of 
the law and regulations pertaining to the payment of VA 
compensation.

There is no dispute as to the facts by which this appeal is 
being decided.  Since it is the law rather than the evidence 
which is dispositive, a determination as to whether the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) is not required.  Sabonis v. Brown, 6 Vet. App 
426 (1994).  




ORDER

Service connection for defective hearing is denied as to each 
ear.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

